   Case: 1:18-cv-04171 Document #: 198 Filed: 01/25/19 Page 1 of 8 PageID #:3852



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 IN RE: CHICAGO BOARD OPTIONS                            Case No. 1:18-cv-04171
 EXCHANGE VOLATILITY INDEX
 MANIPULATION ANTITRUST                                  MDL No. 2842
 LITIGATION
                                                         Honorable Manish S. Shah



                     MOTION TO REASSIGN A RELATED MATTER

       Defendants Cboe Global Markets, Inc.; Cboe Futures Exchange, LLC; and Cboe Exchange,

Inc. (collectively, “Cboe”) respectfully request entry of an order reassigning the recently filed LJM

Partners, Ltd. v. John Does, No. 1:19-cv-00368 (N.D. Ill.) (“LJM Partners”), to the calendar of

this Court pursuant to Local Rule 40.4, because LJM Partners is related to the above-captioned

case, In re Chicago Board Options Exchange Volatility Index Manipulation Antitrust Litigation,

No. 1:18-cv-04171 (N.D. Ill.).

                                        BACKGROUND

       Between February and July 2018, 26 cases were filed in this Court and in the Southern

District of New York alleging manipulation of the Cboe Volatility Index (“VIX”), manipulation

of the settlement process for VIX derivatives traded at Cboe entities, and manipulation of other

volatility-related financial products. The United States Judicial Panel on Multidistrict Litigation

ordered the cases centralized in the Northern District of Illinois in June 2018 (Dkt. 1), and a

consolidated complaint was filed on September 28, 2018 (Dkt. 140). The consolidated complaint

asserts, among other things, claims against both Cboe and John Doe Defendants for alleged

violations of the Commodity Exchange Act (“CEA”). Briefing on Cboe’s Motion to Dismiss will




                                                 1
   Case: 1:18-cv-04171 Document #: 198 Filed: 01/25/19 Page 2 of 8 PageID #:3853



be completed later this month. (Dkt. 162.) Although Plaintiffs moved for expedited discovery,

the Court denied that motion on January 13, 2019. (Dkt. 196.)

       LJM Partners was filed January 18, 2019. (See Ex. A.) LJM Partners is substantially

similar to this action—it asserts a claim under the CEA that the VIX was manipulated by John

Does through their market activity in the underlying SPX Options. (Id.) The similarity of the

complaints should not be surprising in light of the fact that counsel for LJM Partners is Korein

Tillery LLC, who brought two of the initial 26 actions, Tomasulo v. Cboe Exchange, Inc., et al.,

No. 1:18-cv-02025 (N.D. Ill.); and Breakwater Trading LLC v. Cboe Exchange, Inc., et al., No.

1:18-cv-05023 (N.D. Ill.).

       On January 25, 2019, the undersigned counsel conferred with counsel for LJM Partners,

who advised that they do not consent to the relief requested in this motion.

                                          ARGUMENT

       To conserve judicial and party time and effort, LJM Partners should be reassigned to this

Court as an action related to the above-referenced action.

       Under Local Rule 40.4(a), two civil cases are related if one or more of the following

conditions are met:

       (1) the cases involve the same property; (2) the cases involve some of the same issues
       of fact or law; (3) the cases grow out of the same transaction or occurrence; or (4) in
       class action suits, one or more of the classes involved in the cases is or are the same.

N.D. Ill. R. 40.4(a). Local Rule 40.4(b) provides that if two cases are related, as defined by Local

Rule 40.4(a), the later-filed action may be reassigned to the judge presiding over the lower-

numbered docket if the following conditions are met:

       (1) both cases are pending in this Court; (2) the handling of both cases by the same
       judge is likely to result in a substantial saving of judicial time and effort; (3) the
       earlier case has not progressed to the point where designating a later filed case as



                                                 2
     Case: 1:18-cv-04171 Document #: 198 Filed: 01/25/19 Page 3 of 8 PageID #:3854



        related would be likely to delay the proceedings in the earlier case substantially; and
        (4) the cases are susceptible of disposition in a single proceeding.

N.D. Ill. R. 40.4(b). The conditions of Local Rule 40.4 are met here.

I.      The Actions Are Related

        LJM Partners is related to the above-captioned action. N.D. Ill. R. 40.4(a). The LJM

Partners complaint is substantially similar to the complaint in this action—both assert claims that

John Does took manipulative actions in the SPX Options market underlying the VIX. Both

complaints even support their allegations with the same purported evidence of vulnerability to

manipulation, including, for example: the same 2017 research paper authored by Professor John

Griffin (the “Griffin Paper”) (compare Ex. A ¶¶ 84–89 with Dkt. 140 ¶¶ 88–89), the same

statements made by individuals (compare, e.g., Ex. A ¶ 100 with Dkt. 140 ¶ 178), and the same

enforcement actions undertaken by Cboe (compare Ex. A ¶¶ 106–08 with Dkt. 140 ¶¶ 174–76).

Certain of the figures and diagrams even appear to be copied directly from one complaint to the

other. (Compare Ex. A ¶ 68 with Dkt. 140 ¶ 52.)

        Further, both cases involve John Doe Defendants alleged to be manipulators in the SPX

Options market, and a request for damages and other relief under the CEA. (See Ex. A ¶¶ 176–

81; Dkt. 140 ¶¶ 253–62.) And just as Plaintiffs here have requested John Doe discovery from

Cboe (see Dkt. 164), LJM Partners indicated in its Complaint that it intended to seek the same (see

Ex. A ¶ 15). Indeed, on January 24, 2019, LJM Partners filed a motion seeking expedited

discovery, which it has noticed for January 30. (See Ex. B.) LJM Partners’s requests are strikingly

similar to the requests Plaintiffs have made in this action. LJM Partners’s requests closely track

Plaintiffs’ first, second, third, and seventh requests, swapping out references to “VIX Settlement

Days” with references to the “VIX Index Calculation.” (Compare Dkt. 164-1 with Ex. B). Nor




                                                  3
   Case: 1:18-cv-04171 Document #: 198 Filed: 01/25/19 Page 4 of 8 PageID #:3855



are LJM Partners’ requests confined to February 5–6; instead they seek trading data across an

approximately two-week period.

       The extensive overlap between the two cases satisfies both the second (overlapping

“issues”) and third (overlapping “transactions or occurrences”) prongs of Local Rule 40.4(a). See

Helferich Patent Licensing, L.L.C. v. N.Y. Times Co., No. 1:10-cv-04387, 2012 WL 1368193, at

*2 (N.D. Ill. Apr. 19, 2012) (concluding that two patent infringement actions alleging “nearly

identical . . . infringing conduct” were related); Glob. Patent Holdings, LLC v. Green Bay Packers,

Inc., No. 00 C 4623, 2008 WL 1848142, at *3 (N.D. Ill. Apr. 23, 2008) (holding that actions against

different defendants were related because they “share[d] a factual foundation”).

       LJM Partners might argue that the cases are not related because of certain differences in

the allegations, but that would be wrong. First, although LJM Partners focuses its allegations on

alleged manipulative conduct on two particular trading days, February 5–6, 2018, LJM Partners’s

complaint is not limited to those days, also alleging that “this manipulation had been done on

numerous occasions . . . prior to February 5, 2018.” (Ex. A ¶ 114). Second, although LJM Partners

alleges intraday VIX manipulation (rather than manipulation on SOQ settlement days), the alleged

misconduct in both cases is purported manipulation by John Does in the same SPX Options market

for the same alleged reason—to benefit the John Does’ positions in other VIX derivatives. (See,

e.g., Ex. A ¶ 12; Dkt. 140 ¶ 73.) Moreover, LJM Partners seeks to support its claim using the same

evidence of alleged settlement manipulation used by Plaintiffs here (see, e.g., Ex. A ¶ 86 (citing

the Griffin Paper)), further illustrating that the actions will turn on the same factual issues. Third,

LJM Partners suggests in its motion for expedited discovery that these cases are not related because

it alleges damages resulting from losses relating to options on SPX Futures, whereas Plaintiffs here

allege they suffered losses arising from positions in VIX Options, VIX Futures, SPX Options, or



                                                  4
   Case: 1:18-cv-04171 Document #: 198 Filed: 01/25/19 Page 5 of 8 PageID #:3856



VIX ETPs. (See Ex. B at 3 n.1.) But this is not a meaningful distinction for a relatedness analysis

given the numerous substantially similar factual and legal issues among the cases. “Local Rule

40.4(a) does not require exact congruence in facts and issues between two cases in order for them

to be related; rather, it simply requires that the two cases share ‘some of the same issues of facts

or law.’” Helferich, 2012 WL 1368193, at *2.

   II.        LJM Partners Should Be Reassigned to Judge Shah

         The actions also satisfy the four conditions for reassignment of related actions. N.D. Ill.

R. 40.4(b). First, both cases are pending in the Northern District of Illinois. See N.D. Ill. R.

40.4(b)(1).

         Second, the reassignment of LJM Partners would save substantial judicial time and effort.

See N.D. Ill. R. 40.4(b)(2). Given the overlapping putative defendants, allegations concerning

purported facts showing alleged susceptibility to manipulation, legal claims, and relief, as well as

the factually complex subject matter, “[i]t would be a waste of limited judicial resources to require

two judges to expend the time and effort necessary to understand the [legal and] factual issues

involved in both cases when it could simply be handled by one judge.” Helferich, 2012 WL

1368193, at *3. In addition, “reassigning the cases to the same judge would avoid potentially

inconsistent or conflicting rulings with regard to the common claims arising in each case.” Id. For

example, reassigning LJM Partners would mitigate the risk that expedited John Doe discovery

would be ordered in one case but not another. (See Dkt. 196, denying Plaintiffs’ motion for

expedited John Doe discovery.) In addition, even if discovery were eventually to be ordered,

reassigning LJM Partners would ensure consistent rulings on any objections Cboe raises to the

substance, scope, and burden of what are substantially similar discovery requests. Beyond




                                                  5
   Case: 1:18-cv-04171 Document #: 198 Filed: 01/25/19 Page 6 of 8 PageID #:3857



discovery, reassignment would avoid the risk of inconsistent rulings on the merits of whether

alleged conduct in the SPX options market constitutes manipulation.

       Third, the above-captioned action has not progressed to the point where designating LJM

Partners as related would “delay the proceedings in the earlier case substantially.” See N.D. Ill.

R. 40.4(b)(3). The parties to the above-captioned action are currently briefing Cboe’s Motion to

Dismiss, with briefing scheduled to be complete by January 28, 2019. (Dkt. 162.) Discovery has

not yet commenced.

       Finally, the cases are susceptible of disposition in a single proceeding. See N.D. Ill. R.

40.4(b)(4). This condition “does not require that the cases be completely identical to permit

reassignment.” Pactiv Corp. v. Multisorb Techs., Inc., No. 10 C 461, 2011 WL 686813, at *5

(N.D. Ill. Feb. 15, 2011). Rather, the actions should “involve fundamentally similar claims and

defenses that will likely be amenable to dispositive treatment in unified proceedings.” Helferich,

2012 WL 1368193, at *3 (quoting Pactiv, 2011 WL 686813, at *5). Here, the two actions involve

substantially similar allegations, certain identical legal claims, and overlapping parties and seek

the same monetary relief for the same alleged conduct: alleged manipulative conduct in the SPX

Options market by John Does. Resolving these issues in one action will resolve them in the other.

                                         CONCLUSION

       The LJM Partners and above-captioned actions satisfy two separate measures of

relatedness under Local Rule 40.4(a) and easily meet the efficiency requirements imposed by

Local Rule 40.4(b). Cboe respectfully requests that LJM Partners, Ltd. v. John Does, No. 1:19-

cv-00368 (N.D. Ill.), be reassigned to this Court and a status conference be set.



Dated: January 25, 2019                           Respectfully submitted,

                                                  /s/ Gregory M. Boyle
                                                 6
Case: 1:18-cv-04171 Document #: 198 Filed: 01/25/19 Page 7 of 8 PageID #:3858




                                      Reid J. Schar
                                      Gregory M. Boyle
                                      JENNER & BLOCK LLP
                                      353 N. Clark Street
                                      Chicago, IL 60654-3456
                                      (312) 222-9350
                                      rschar@jenner.com
                                      gboyle@jenner.com
                                      Counsel for Cboe Global Markets, Inc.,
                                      Cboe Futures Exchange, LLC, and Cboe
                                      Exchange, Inc.




                                     7
     Case: 1:18-cv-04171 Document #: 198 Filed: 01/25/19 Page 8 of 8 PageID #:3859



                                 CERTIFICATE OF SERVICE

       I, Gregory M. Boyle, hereby certify that on January 25, 2019, I electronically filed the

foregoing using the CM/ECF system, and have verified that such filing was sent electronically using

the CM/ECF system to all parties who have appeared with an email address of record.


                                               /s/ Gregory M. Boyle

                                               Counsel for Cboe Global Markets, Inc.,
                                               Cboe Futures Exchange, LLC, and Cboe Exchange,
                                               Inc.  
